Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	This Office Action is in response to the amendment filed on 05/31/2022.
	Currently, claims 1-12 are pending with claims 13-15 being withdrawn as being drawn to a non-elected group.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the device “wherein an amount of projection of each side edge of the conductive film from the corresponding side edge of the upper surface of the gate electrode is not less than 0.3 um and not more than 0.9 um” must be shown or the feature(s) canceled from the claim(s).   The office notes that the limitation regarding the corresponding side edge was previously tangentially affected by an issue under 35 U.S.C 112(b) and it was believed that such should remedy the situation.  However the manner in which the applicant chose to fix the issue under 112(b) has now lead to a situation where the term is now formally introduced (although under a slightly modified wording in its introduction) but the entire clause is not well shown in the drawings due to the fact that there is no amount of projection of each side edge (plural) of a specific conductive film from the corresponding side edge (one singular edge) that would fulfil the “is not less than 0.3 um and not more than 0.9 um limitation that follows, all at once.  The office notes that this is likely not an issue with the drawings but is rather an issue with the drafting, which appears to likely originate ultimately in the use of the word “each” in the prior claim.  The easiest way to fix the issue is likely to redraft the relevant part of claim 3 such that “each” is not used, and instead appropriate plural parts corresponding with appropriate plural parts are instead introduced, and then such parts can be appropriately referenced back to properly in the depending claim 4 easily once claim 3 is drafted well itself.  Or, the relevant part of claim 3 can be redrafted such that each is not used, and instead appropriate plural parts corresponding with appropriate plural parts are instead introduced, and then particular singular of those plural parts can be appropriately referenced back to in claim 4.  The second suggestion may be more proper.  There may be other ways to rectify the situation as well.  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 (and claim 5 by dependence thereon) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 (and claim 5 by dependence thereon) still recites the limitation "the corresponding side edge" in line 2.  There is now at least arguable antecedent basis for the term in the claim, however the introduction of the term is now done as “a respective side edge of the upper surface of the gate electrode” to plural side edges, thus having introduced plural parts (though with singular wording), but with the term referring back formally to the singular, even though it is attempting to modify plural parts.  Again it is suggested to introduce the plural and refer back properly to the plural.  Or introduce a plural and then refer to a properly introduced singular of (or “out of”) the plural.  The easiest way to do this is likely along the lines suggested above on how to resolve the drawing objections and then ensure all plural parts are referred to in the plural and all singular parts are referred to in the singular.  For now the claim must be held as indefinite as which of the plural corresponding edges which are introduced with singular terminology in claim 3 are being referred to is not clear in claim 4 due to claim 4 formally actually having a single amount of projection of each side edge of the conductive film formally being from all of the corresponding side “edge” as yet introduced.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tomomatsu et al. (“Tomomatsu” US 2018/0190777 dated 01/26/2017).  
As to claim 1, Tomomatsu shows a semiconductor device including having an electrode structure that includes a source electrode, a gate electrode, and a drain electrode (see the source electrode 132, gate electrode 134 and drain electrode 136; Figs 1 and 2, as well as noting Fig. 3 and 4 give alternate views of this embodiment; [0013]) disposed on a semiconductor laminated structure (note the underlying semiconductor structure 110/111/112; [0017]) and extending in parallel to each other (see the parallel orientation of the parts 132/134/136 in Fig. 1) and in a predetermined first direction (note these all extend into the page in Fig. 2’s view, which is up/down in Fig. 1’s top down view, that is to say the y direction in the Figure; note here that this is their extension along the longest length of each) and a wiring structure that includes a source wiring, a drain wiring, and a gate wiring (see source wiring 102, drain wiring 106, and gate wiring 104; [0022]) disposed on the electrode structure (note these are on the overall electrode structure of 132/134/136) and extending in parallel to each other (note these are in parallel with each other in their extensions) and in a second direction orthogonal to the first direction (note that these parts extend a small distance in the left/right x direction in the orientation in the Fig. 1 top down view, which is orthogonal to the up/down direction in the Fig. 1 top down view; note this smaller extension is in addition to the extension along their longest length, which is of course in the y direction, but the office here designates the smaller extension along the x direction) and with which the source wiring, the drain wiring, and the gate wiring are electrically connected to the source electrode, the drain electrode, and the gate electrode (note these parts 102/104/106 are the parts with which they are, as a whole wiring structure, connected to 132/134/136 respectively in a literal interpretation of the claim, although there may be some typographical error etc. in the claim as discussed above), respectively, 
the semiconductor device comprising: a conductive film disposed between the gate electrode and the drain wiring and being electrically connected to the source electrode (note there is a conductive film that is the source field plate SFP/108 which runs between gate electrode 134 and the drain part 106 in the top down view and which is electrically connected to the source electrode 132 as it is a source field plate; [0023]).

As to claim 2, Tomomatsu shows a device wherein the conductive film extends in the first direction along an upper surface of the gate electrode (note that this part SFP/108 extends in the up/down direction along the upper surface of the gate electrode 134 although not touching it, as it appears the applicant intends to mean here).  

As to claim 3, Tomomatsu shows a device wherein a width of the conductive film is greater than a width of the upper surface of the gate electrode (note width of SFP being wider than upper surface width of 134), side edges are present for the conductive film and the upper surface of the gate electrode, with each side edge of the conductive film corresponding to a respective side edge of the upper surface of the gate electrode (note there being left and right edges for the 108 part corresponding with the left and right edges of 134 in the Fig. 2 view), 
 and in plan view (switching to Fig. 1 view), each side edge of the conductive film projects further outward than the corresponding side edge of the upper surface of the gate electrode (note each and all of the left and right side edges of SFP projects further outwards than at least one corresponding left and right side edges of the gate electrode 134, see for instance right/left sides of SFP extending further out than the normal right/left sidewalls of 134 and then for the up/down sidewalls note that each of the furthest up sidewalls and furthest down sidewalls of SFP extend further up/down than one of the inside sidewalls of 134 that are among the little prongs that poke in around the middle of 134 in the up/down measured direction although those may not be the furthest out parts of 134 in the up/down directions).  

As to claim 6, Tomomatsu shows a device wherein the source electrode and the drain electrode are disposed apart from the gate electrode such as to sandwich the gate electrode (note the source and drain electrodes are apart from the gate electrode such that they sandwich it in the top view).

As to claim 7, Tomomatsu shows a device wherein the semiconductor laminated structure includes an active area (see the active area around the gate where the gate does its functioning to make the device turn on and off) including an element structure arranged by sandwiching the gate electrode with the source electrode and the drain electrode (note this active area is formed by having made the structure in Fig. 2 that is arranged by sandwiching the gate electrode with source electrode and drain electrode) and a nonactive area outside the active area (note the non-active area is the areas on the right and left of Fig. 2 where there is no active transistor/switch activity occurring during operation) and in the nonactive area, the source wiring and the conductive film are electrically connected (note that the source wiring and the 102 and the source field plate 108 are connected in the non-active area noted above, specifically in the left hand side part of Fig. 2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomomatsu et al. (“Tomomatsu” US 2018/0190777 dated 01/26/2017) in view of Tanaka et al. (“Tanaka” US 2017/0104092 published 04/13/2017).  
As to claim 8, Tomomatsu, as related above for claim 1, shows a device wherein the semiconductor laminated structure includes an electron transit layer and an electron supply layer formed on the electron transit layer and a gate insulating film is formed such as to cover a front surface of layers therebelow, and the gate electrode is formed on the gate insulating film inside a gate opening portion (see generally the structures 111/112 being GaN/AlGaN channel/barrier combination and then gate insulator 125 formed thereon to cover the layers therebelow and the gate electrode 134 is formed on 125 in a gate opening portion of the layer 125).  

However, Tomomatsu fails to show the device wherein the electron supply layer is formed such that it has formed therein a lower opening portion reaching the electron transit layer, and with the device further comprising:  an insulating layer,  having an upper opening portion in communication with the lower opening portion, is formed on the semiconductor laminated structure, a gate insulating film is formed such as to cover a front surface of the insulating layer and a bottom portion and a side portion of a gate opening portion constituted of the lower opening portion and the upper opening portion, and the gate electrode is formed on the gate insulating film inside the gate opening portion just specified (in other words the device lacks an additional insulator layer positioned correctly to have an insulated deep recessed gate formed with a gate recess that goes down through the electron supply layer and the insulating layer down to the electron transit layer with the gate insulator layer specific covering the upper surface of the insulating layer and a side portion of a specific gate opening portion designated as specific parts of that setup, where the gate electrode is then formed in that specific gate opening portion).  

Tanaka shows a device wherein an electron supply layer (see barrier layer 5; see Fig. 1 for all designations; [0053]) is formed such that it has formed therein a lower opening portion reaching an electron transit layer (see channel layer 4; [0053]), and with the device further comprising:  an insulating layer (13+15; [0056]),  having an upper opening portion in communication with the lower opening portion (note the hole in 13 is in communication with the hole in 5 that goes down to 4; [0056]), is formed on the semiconductor laminated structure (note 13 is on 4/5), a gate insulating film (see gate insulator 18; [0061]) is formed such as to cover a front surface of the insulating layer  and a bottom portion and a side portion of a gate opening portion [which is] constituted of the lower opening portion and the upper opening portion (see here a designation as “a gate opening portion” of both of the lower and upper openings which are the openings in layer 5 and 13 respectively above), and a gate electrode is formed on the gate insulating film inside the gate opening portion just specified (note the gate electrode 7 is formed as a specific slightly T shaped recessed gate shape on the gate insulating film inside the overall gate opening portion just noted; [0051]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the dielectric and gate structuring setup as taught by Tanaka to have made the dielectric and gate structuring in the Tomomatsu device with the motivation of both providing an enabling scaffolding for other useful parts to be made upon while maintaining good passivation and providing for an e-mode device (see the overall dielectric scheme and gate structuring providing a broken 2-DEG so that the device is normally off in enhancement mode and note that the passivation is maintained while providing scaffolding for making more field plates like 9 and 10; [0051] and [0054] and [0056] as well as [0060] and [0066] and Fig. 1).  

Note that with the extra insulating layer 13 brought in, a hole made in the extra insulator and in communication with a hole in the electron supply layer to make an overall gate recess hole, and the gate dielectric made to line the underpart of the gate ,which is shaped as recessed, down into that overall gate recess hole and covering bottom and side surfaces of the overall hole, and be laying over top of the newly brought in layer 13 then all limitations appear to be met by the device as combined.  

As to claim 12, Tomomatsu, as modified by Tanaka as noted above, already shows the device noted above, wherein the gate electrode includes an overlap portion formed on the gate insulating film at a peripheral edge of the gate opening portion (note that the gate electrode has already been shaped slightly T-shaped in the combination above and will thus have a tiny overlap portion on the edges of the T which will be on the gate insulating film at a peripheral edge of the opening of the overall gate opening portion discussed above).  

Below will be addressed the claims requiring further modification of this overall combination.  


As to claim 9, Tomomatsu as modified by Tanaka as noted above, show the device as related above for claim 8, but fail to show it further comprising: a second conductive film embedded in the insulating layer and between the gate electrode and the drain electrode, insulated from the gate electrode, and electrically connected to the source electrode (in other words there is no extra drain side source field plate insulated from the gate electrode in the combination as yet).  

However, even in the same Fig. 1 embodiment of Tanaka he shows a second conductive film embedded in an insulating layer and between the gate electrode and the drain electrode, insulated from the gate electrode, and electrically connected to the source electrode (see the part 10 being an extra source connected field plate on the drain side of the gate embedded in a larger insulating layer 13/15 and being insulated thereby from the gate electrode; [0061]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the side source field plate on the drain side as taught by Tanaka to have made an extra source field plate for the Tomomatsu devices as previously modified by Tanaka above, with the motivation of including a source field plate functionality (see alleviation of a concentration of an electric field on an end portion of the gate electrode; [0060]).  

As to claim 11, Tomomatsu as modified by Tanaka as noted above, shows the device above for claim 9, further comprising: a side wall of an insulating property disposed between the gate insulating film and the side portion of the gate opening portion (here the applicant appears to be talking about an actual sidewall having an insulating property and which is disposed between the gate insulator and the side portion of the overall gate opening portion described above, and the office here designates the outer sidewall of the gate insulator that is facing the side portion of the gate opening portion designated above).  


Below will be addressed the claims that require still further modification.  


As to claim 10, Tomomatsu as modified by Tanaka as noted above, shows the device above for claim 9, but fails to show it further comprising: a third conductive film embedded in the insulating layer and between the gate electrode and the source electrode and insulated from the gate electrode and the source electrode (that is to say there is no extra floating electrode between the gate and source electrodes).  

However, even in the same Fig. 1 embodiment of Tanaka he shows a third conductive film embedded in the insulating layer and between the gate electrode and the source electrode and insulated from the gate electrode and the source electrode (see floating plate 9 on the source side of the gate an embedded in 13/15 between a gate electrode and source electrode and insulated from the gate electrode and the source electrode; [0060]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the floating plate as taught by Tanaka to have made a further modification to the Tomomatsu device, as previously modified by Tanaka above, with the motivation of lessening the 2DEG below the field plate so as to ultimately allow for possibly preventing adverse increases in capacity (see [0008] describing adverse effects they would like to try to stop by adjusting the output capacity which can in turn be affected by the field plate being added; [0014]).   


Allowable Subject Matter
Claim 4 (as well as claim 5 dependent thereon) is rejected under 35 U.S.C 112 as noted above and is here objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims once all issues noted above are taken care of.  

As to claim 4, the office notes that the prior art of record fails to show the limitation “an amount of projection of each side edge of the conductive film from [corresponding side edges etc.] of the upper surface of the gate electrode is not less than 0.3 um and not more than 0.9 um” in the context of the parent claims where the parent claim makes each side edge, meaning in the top view all of the side edge, project further outward than a corresponding side edge of the upper surface of the gate electrode.  The office notes that due to the claim apparently requiring all of the side edges in the top view to have these specific relationship(s) with corresponding side edges of the gate electrode’s upper surface then all limitations cannot be found, and further none of the teachings in the art would be sufficient to make a combination to address all of the dimensions.  Here the office notes that the art of record, and art available to the office, could find reasonable dimensions for these overhangs to be brought in from dimensions in secondary references but having them all not exceed the .9 um and all of them not be lower than .3 um all at the same time cannot reasonably be found to be obvious from the available evidence.  Thus the office finds the claim(s) to not be anticipated and also finds the claims to not be obvious to one of ordinary skill in the art.  


Response to Arguments
Applicant’s arguments, see Remarks, filed 05/31/2022, with respect to the objections to and rejections of the claims have been fully considered and are persuasive.  The old objections to and rejections of the claims have been withdrawn.   New language causing a new objection to the drawings has been noted above, and this language additionally now introduces new rejections under 35 U.S.C 112(b) noted above as well.  
Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive. The office notes at the outset that in plain language it appears the applicant wants the claims to be limited to having certain parts extend along their longest extent/length in certain extensions but has left that out of the claims as of yet.  This not being present in the claims is ultimately causing the issue.  Formally, the applicant argues that the office finds as fact that Tomomatsu discloses a transistor including contact layers 132/134/136 and runner layers 102/104/106 and that the runner layers extend in a direction orthogonal to the to the extending direction of the contact layers 132/134/136.  This the office agrees with.  The applicant further argues that Tomomatsu shows 102/104/106 extending in the up/down direction (y in Fig. 1), while 132/134/136 also extend in the up/down direction.  The applicant argues that since this is the case the runner layers and the contact layers in Tomomatsu extend in the same direction (y) “contrary” to the requirements of claim 1.  This is not found to be persuasive for a couple of reasons.  First, the claim is not interpreted to include language prohibiting the source, gate and drain electrodes (here 132/134/136 for example) extending in the same direction as the soured, drain and gate wiring (here for example 102/104/106).  Thus the office finds that the fact findings, even as proposed by the applicant, are not “contrary” to the requirements of claim 1.  But second, and more importantly, to the extent that the applicant means that the extension of 102/104/106 in the x direction should not count as an extension of these parts, and only the longest length extension in the y direction should be counted as the “extension” of these parts, or that the claim should be automatically regarded as being limited to requiring that the extensions be along the relevant part’s longest lengths (or similar) the office must disagree.  The office must consider the smaller extension in the x direction of the parts 102/104/106 as well, and finds that the smaller x direction extension of these parts will fulfill the requirements of the claim quite nicely (comparing the x extension of 102/104/106 to the y extension of 132/134/136).  And further the office must interpret the claim as being amenable to the noted smaller extension meeting the relevant extension limitation.  For at least those reasons the office must maintain the current grounds of rejection.  The office added in a few specifics to help the applicant better understand these fact findings in the grounds of rejection above.  To the extent that the applicant wishes the claims to be comparing the longest length extensions (or similar) of the relevant parts to one another, and intends for the claims to be limited to such via amendment at some point in the future, the office agrees that this particular reference will not show those features.  This being because it is easy to see 102/104/106 extend along their longest length in the y direction as do 132/134/136.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/Primary Examiner, Art Unit 2891